Case 19-30082-KKS Doc 31 Filed 06/17/19 Page1of4

UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF FLORIDA
PENSACOLA DIVISION

IN RE: MARTIN JAMES DEKOM, SR.

CASE NO: 19-30082-KKS
DEBTORS CHAPTER 13

NOTICE OF INTENT TO CONFIRM THIRD AMENDED CHAPTER 13 PLAN
ON NEGATIVE NOTICE

 

NOTICE OF OPPORTUNITY TO
OBJECT AND FOR HEARING

Pursuant to Local Rule 2002-2, the Court will consider the relief
requested in this paper without further notice or hearing unless a party in
interest files a response within twenty-one (21) days from the date set forth
on the proof of service plus an additional three (3) days for service if any
party was served by U.S. Mail, or such other period as may be specified in
Fed. R. Bankr. P. 9006(f).

If you object to the relief requested in this paper, you must file an
objection or response electronically with the Clerk of Court or by mail at 110
East Park Avenue, Suite 100, Tallahassee, FL 32301 and serve a copy on
the attorney for the Debtor(s), Amy Logan Sliva, Sliva Law Firm, LLC, at 313
West Gregory Street, Pensacola, FL 32502, and the Chapter 13 Trustee,
Leigh D. Hart, at Post Office Box 646, Tallahassee, FL 32302, and any
other appropriate person within the time allowed. If you file and serve a
response within the time permitted, the Court will either schedule and notify
you of a hearing or consider the response and grant or deny the relief
requested without a hearing.

If you do not file an objection within the time period permitted, the
Court will consider that you do not oppose the relief requested in the paper,
will proceed to consider the paper without further notice or hearing, and may
grant the relief requested.

 

 

 
Case 19-30082-KKS Doc 31 Filed 06/17/19 Page 2of4

TO: ALL CREDITORS AND PARTIES IN INTEREST:
PLEASE TAKE NOTICE that:

Debtor(s), by and through undersigned counsel, filed a Third Amended
Chapter 13 Plan (Doc #30) herein on June 11, 2019, and all creditors and parties in
interest have received a copy of this Notice and the Third Amended Chapter 13
Plan. Absent any objection timely filed, the aforementioned plan shall be
confirmed without further notice or hearing.

DATED this 17h day of June, 2019.

/s/ Amy Logan Sliva
AMY LOGAN SLIVA

FL Bar #394793

313 West Gregory Street
Pensacola, Florida 32502
Attorney for Debtor(s)
(850) 438-6603

(850) 438-1983 Fax

ERTIFICATE OF SERVICE

| HEREBY CERTIFY that a true and correct copy of the foregoing, as well as a copy of the
Debtor(s)’ Third Amended Chapter 13 Plan, have been furnished by electronic service to Leigh D.

Hart, Trustee (Idhdock@earthlink.net) and by electronic service or United States Mail to all parties

set forth on the attached matrix, on the 17th day of June, 2019.

/s/ Amy Logan Sliva
AMY LOGAN SLIVA
SLIVA LAW FIRM LLC
FL Bar #394793

313 West Gregory Street
Pensacola, Florida 32502
Attorney for Debtor(s)
(850) 438-6603

(850) 438-1983 Fax
amysliva@cox.net

?
Case 19-30082-KKS Doc 31 Filed 06/17/19

Label Matrix for local noticing
1129-3

Case 19-30082-KKS

Northern District of Florida
Pensacola

Mon Jun 17 14:51:48 EDT 2019

Florida Dept. of Revenue
Bankruptcy Unit

P.O. Box 6668

Tallahassee, FL 32314-6668

U.S, Attorney (Tallahassee Office)
111 N, Adams Street

Fourth Floor

Tallahassee, FL 32301-7736

Brian D. Goldberg, Esq.

Gross Polowy, LLC

900 Merchants Concourse, Suite 412
Westbury, NY 11590-5114

Gross Polowy, LLC

1775 Wehrle Drive

Suite 100

Williamsville, N¥ 14221-7093

Nationstar Mortgage LLC

d/b/a Mr. Cooper

c/o Ras Boriskin, LLC

Bankruptcy Department

900 Merchants Concourse, Suite 310
Westbury, NY 11590-5114

State Farm Bank

c/o Becket and Lee LLP
PO Box 3001

Malvern PA 19355-0701

Verizon

by American InfoSource as agent
PO Box 4457

Houston, TX 77210-4457

Amy Logan Sliva +

Law Office of Amy Logan Sliva
313 W. Gregory St.

Pensacola, FL 32502-4737

Internal Revenue Service +
P.O. Box 7346
Philadelphia, PA 19101-7346

Martin James Dekom Sr.
9050 Sunset Dr.
Navarre, FL 32566-1122

PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541-1022

(p)U $ SECURITIES AND EXCHANGE COMMISSION
ATLANTA REG OFFICE AND REORG

950 E PACES FERRY RD WE STE 900

ATLANTA GA 30326-1382

Chase Card Services
PO Box 15298
Wilmington, DE 19850-5298

Nr. Cooper
8950 Cypress Waters Blvd.
Coppell, TX 75019-4620

Navient/Sallie Mae

175 S. West Temple

Ste 600

Salt Lake City, UT 94101-4218

State Farm Bank, F.S.B.
PO Box 2313
Bloomington, IL 61702-2313

United States Trustee +
110 E. Park Avenue

Suite 128

Tallahassee, FL 32301-7728

Jeff Sessions +

Office of the Attorney General
Main Justice Bldg., Rm. 511
Tenth & Constitution
Washington, DC 20530-0001

Nathalie Rodriguez +
Robertson Anschutz & Schneid
6409 Congress Ave

Suite 100

Boca Raton, FL 33487-2853

Page 3 of 4
Florida Dept. of Labor/Employment Security
c/o Florida Dept. of Revenue
P.O. Box 6668
Tallahassee, FL 32314-6668

U.S. Attorney (Pensacola Office)
21 EZ. Garden Street #400
Pensacola, FL 32502-5675

Becket & Lee, LLP
PO Box 3024
Malvern, PA 19355-0724

{p}FORSTER & GARBUS LLP

60 VANDERBILT MOTOR PARKWAY
PO BOX 9030

COMMACK NY 11725-9030

NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER
ATTN: Bankruptcy Dept

PO Box 619096

Dallas TX 75261-9096

(p) PORTFOLIO RECOVERY ASSOCIATES LLC
PO BOX 41067
NORFOLK VA 23541-1067

The Home Depot /CBNA
FO Box 6497
Sioux Falls, SD 57117-6497

Leigh D. Hart +
P.O. Box 646
Tallahassee, FL 32302-0646

Secretary of the Treasury +
U.S. Treasury Department
15th & Pennsylvania Ave.
Washington, DC 20220-0001

 
Case 19-30082-KKS Doc 31 Filed 06/17/19 Page4of4

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(£) and Fed.R.Bank.?. 2002 (g) (4).

U.S. Securities & Exchange Commission Forster & Garbus, LLP Portfolio Recovery Associates
Branch of Reorganization 60 Motor Pkwy 120 Corporate Blvd.

3475 Lenox Rd., N.Z. Suite 100 Commack, NY 11725 Suite 100

Atlanta, GA 30326-1323 Norfolk, VA 23502-4962

(d)Portfolio Recovery Associates, LLC
POB 12914
Norfolk VA 23541

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d} address.

{u}Nationstar Mortgage LLC d/b/a Mr. Cooper (d}PRA Receivables Management, LLC End of Label Matrix
PO Box 41021 Mailable recipients 28
Norfolk, VA 23541-1021 Bypassed recipients 2

Total 30
